Citation Nr: 1109472	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  09-06 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a stomach condition.  

2.  Entitlement to service connection for a right eye condition. 

3.  Entitlement to service connection for pseudofolliculitis barbae.  

4.  Entitlement to service connection for a psychiatric disorder, to include post traumatic stress disorder (PTSD), anxiety disorder, and memory loss.  

5.  Entitlement to service connection for bilateral hearing loss.  

6.  Entitlement to service connection for bilateral tinnitus.  

7.  Entitlement to service connection for headaches.  

8.  Entitlement to service connection for a left shoulder condition.  

9.  Entitlement to a disability rating in excess of 10 percent for chronic lumbosacral strain and degenerative joint disease of the sacroiliac joints.  

10.  Entitlement to a disability rating in excess of 10 percent for degenerative disc disease of the cervical spine.

11.  Entitlement to a compensable rating for hypertension.  

12.  Entitlement to an initial disability rating in excess of 10 percent for bursitis and chronic sprain of the left knee.

13.  Entitlement to an initial compensable disability rating for gout of the bilateral feet with calcaneal spurs and bone spurs.  

14.  Entitlement to service connection for the purposes of establishing eligibility for treatment.  

15.  Entitlement to a compensable 10 percent rating for multiple non-compensable service connected conditions.


REPRESENTATION

Veteran represented by:	Brooks S. McDaniel, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to February 1982 and from November 2004 to September 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Roanoke, Virginia Department of Veterans' Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before the undersigned Veterans' Law Judge in December 2010.  A transcript of that hearing has been associated with the claims file.

As noted on the title page, the Board has recharacterized the issue of service connection for PTSD to service connection for an acquired psychiatric disability, to include PTSD, anxiety disorder and memory loss.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Board observes that a claim for a total disability rating based upon individual unemployability (TDIU), as due to bursitis and chronic sprain of the left knee and gout of the bilateral feet with calcaneal spurs and bone spurs, has been raised by the Veteran in the duration of this appeal.  As further discussed below, in light of the recent case, Rice v. Shinseki, 22 Vet. App. 447 (2009), entitlement to TDIU is properly considered as part of the determination of the appropriate disability rating rather than as a separate claim.  

The issues of whether new and material evidence has been received to reopen the previously denied claims of entitlement to service connection for a right hip condition and right knee condition have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of service connection for pseudofolliculitis barbae, a psychiatric disorder, to include PTSD, anxiety disorder and memory loss, headaches, and a left shoulder condition as well as the issues for an initial disability rating in excess of 10 percent for bursitis and chronic sprain of the left knee and an initial compensable disability rating for gout of the bilateral feet with calcaneal spurs and bone spurs are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On December 17, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his authorized representative, that a withdrawal of the issues of service connection for a stomach condition, service connection for a right eye condition, entitlement to a disability rating in excess of 10 percent for chronic lumbosacral strain and degenerative joint disease of the sacroiliac joints, entitlement to a disability rating in excess of 10 percent for degenerative disc disease of the cervical spine, entitlement to a compensable rating for hypertension, entitlement to service connection for the purposes of establishing eligibility for treatment, and entitlement to a compensable 10 percent rating for multiple non-compensable service connected conditions, is requested.

2.  A hearing disability within the standards established by 38 C.F.R. § 3.385 is not demonstrated by the evidence of record.

3.  The satisfactory lay and medical evidence of record demonstrates that tinnitus is related to acoustic trauma during his active service.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issues of service connection for a stomach condition, service connection for a right eye condition, entitlement to a disability rating in excess of 10 percent for chronic lumbosacral strain and degenerative joint disease of the sacroiliac joints, entitlement to a disability rating in excess of 10 percent for degenerative disc disease of the cervical spine, entitlement to a compensable rating for hypertension, entitlement to service connection for the purposes of establishing eligibility for treatment, and entitlement to a compensable 10 percent rating for multiple non-compensable service connected conditions, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for the establishment of service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  The criteria for the establishment of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2009).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claims for service connection in the October 2008 and December 2009 rating decisions, he was provided notice of the VCAA in February 2008 and November 2009.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The Veteran also received additional notice in February 2008 and November 2009, pertaining to the downstream disability rating and effective date elements of his claims, and was furnished a Statement of the Case in February 2009 and March with subsequent re-adjudication in a November 2010 Supplemental Statement of the Case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, service personnel records, VA outpatient treatment reports, VA examinations and statements and testimony from the Veteran and his agent.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his agent have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2010).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection will also be presumed for certain chronic diseases, including hearing loss and tinnitus, if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R §§ 3.307, 3.309.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1113.

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2010).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

Analysis

      1.  Withdrawal of Issues

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

Here, during the December 17, 2010 video conference hearing, the Veteran and his representative have withdrawn the issues of service connection for a stomach condition, service connection for a right eye condition, entitlement to a disability rating in excess of 10 percent for chronic lumbosacral strain and degenerative joint disease of the sacroiliac joints, entitlement to a disability rating in excess of 10 percent for degenerative disc disease of the cervical spine, entitlement to a compensable rating for hypertension, entitlement to service connection for the purposes of establishing eligibility for treatment, and entitlement to a compensable 10 percent rating for multiple non-compensable service connected conditions, and, hence, there remain no allegations of errors of fact or law for appellate consideration on this particular issue.  As such, the Board does not have jurisdiction to review these issues and they are dismissed.

      2.  Hearing Loss

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that his current bilateral hearing loss was related to his active service, specifically his second period of active duty, wherein he was exposed to excessive noise from mortar attacks in Iraq.  In the December 2010 video conference hearing, the Veteran contended that he as exposed to loud noises from mortar attacks while stationed in Iraq during his active service and that such loud noises would be a precipitating factor which led to a noticeable decrease in his hearing that he observed as a layperson.  

The Veteran's DD form 214 from his second period of active service reflects that he was stationed in Iraq from February 2005 to January 2006 in an imminent danger pay area and was assigned to the postal command, with a military occupational specialty (MOS) of an administrative specialist.  Therefore, this evidence supports the Veteran's claims that he was exposed to excessive noise during active service.

Service treatment reports do not reflect any findings or reports of exposure to loud noise or difficulty hearing during the Veteran's active service, particularly with respect to his second period of active service when he was stationed in Iraq.  

In an August 2008 VA examination the Veteran reported serving in Iraq from 2005 to 2006 and he did not recall having his hearing tested as part of a demobilization examination.  His self-reported history was negative for ear pain, ear drainage, ear surgery, or any known family history of hearing loss.  He reported exposure to noise from mortar fire, improvised explosive devices (IED's), rocket propelled grenades (RPG's) and small arms fire and other extreme noises of combat.  The Veteran worked as a postal clerk following his active service with no significant occupational noise exposure and did not report any history of hunting or the use of firearms on a recreational basis.  Audiometric testing revealed that the hearing threshold levels in decibels in the right ear were 25, 20, 15, 10 and 10 at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 20, 20, 15, 5 and 5, respectively.  The average pure tone threshold is 14 decibels for the right ear and 11 decibels for the left ear.  Maryland CNC speech recognition scores were 94 percent in the right ear and 96 percent in the left.  The examiner noted that hearing acuity was within normal limits with the exception of mild sensorineural hearing loss at 8000 Hertz in the right ear.  He also found that the hearing thresholds did not meet the criteria for a disability under VA regulations.  

VA outpatient treatment reports from July 2004 to September 2010 do not reflect a current diagnosis of hearing loss.   

After a careful and considered review of the evidence, the Board finds that the preponderance of the evidence is against the claim of service connection for bilateral hearing loss.  In making this determination, the Board observes that while the Veteran's reports of exposure to noise in service are supported by his DD form 214, the medical evidence of record contains no showing of a bilateral hearing "disability" during service or at separation, and the results of the August 2008 VA audiological examination in the instant case fail to establish a hearing "disability" is indicated at present.  Thus, since section 3.385, as relevant here, prohibits a finding of a "disability" due to impaired hearing, where the requisite hearing status is not met, it is therefore apparent that any bilateral hearing loss (as documented in the VA examination report of August 2008) does not constitute a presently existing disability, for which service connection may be granted.  For these reasons, the Board determines that the Veteran does not have a hearing loss "disability" for VA compensation purposes.  38 C.F.R. § 3.385.  

In reaching this conclusion, the Board finds that the Veteran was provided an adequate VA examination in August 2008 which considered both his statements regarding his current hearing loss disability and the results of audiometric testing in applying the rating criteria.  The Board notes that during this examination, the Veteran reported exposure to noise from mortar fire, IED's, RPG's, small arms fire and other extreme noises of combat, he did not remember having his hearing tested as part of a demobilization examination in service, he had no history of ear pain, ear drainage, ear surgery, or any known family history of hearing loss, and he had no subsequent occupational or recreational noise exposure.  Moreover, he was provided the appropriate audiometric testing as necessary to determine his current speech reception thresholds.  As such, any inadequacies of the VA examination are not prejudicial to the Veteran's claim for an increased rating.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

With respect to the lay statements furnished by the Veteran regarding his exposure to combat noise during his active service, the Board notes that the Veteran is competent to report a continuity of symptomatology, and that report can serve to provide the needed evidence of a nexus between the current disability and the disease or injury in service.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  The Board must, however, weigh a veteran's reports against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the Board acknowledges the lay statements from the Veteran regarding his noise exposure in service, however, as both the diagnosis and etiology of these conditions require medical expertise and the Board has noted above that he has not been diagnosed with a current hearing loss disability as defined within the standards established by 38 C.F.R. § 3.385, the he is not competent to specify that he currently has a medically diagnosed hearing loss condition or that such was related to any noise exposure during his active service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Congress specifically limits entitlement for a service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability there can be no valid claim.  

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss , that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Thus, the Veteran's claim for service connection for bilateral hearing loss is denied.  

      3.  Tinnitus

Tinnitus has been defined by the Court as a ringing, buzzing noise in the ears.  See YT v Brown, 9 Vet. App. 195, 196 (1996); Kelly v. Brown, 7 Vet. App. 471 (1995) (citing Dorland's Illustrated Medical Dictionary 1725 (27th ed. 1988)).  Due to the subjective nature of the disorder, the veteran, as a layperson is competent to testify as to his symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

In the December 2010 video conference hearing, the Veteran testified that he was exposed to loud noises from mortar attacks while stationed in Iraq during his active service and that such loud noises are a precipitating factor leading to his current tinnitus.  

As noted above, the Veteran's DD form 214 from his second period of active service reflects that he was stationed in Iraq from February 2005 to January 2006 in an imminent danger pay area and was assigned to the postal command, with an MOS of an administrative specialist.  Therefore, this evidence supports the Veteran's claims that he was exposed to excessive noise during active service.

Service treatment reports do not reflect any findings or reports of exposure to loud noise during the Veteran's active service, particularly with respect to his second period of active service when he was stationed in Iraq.  

A March 2007 VA outpatient treatment report reflects that the Veteran was diagnosed with tinnitus.  

In an August 2008 VA examination the Veteran reported serving in Iraq from 2005 to 2006 and he did not recall having his hearing tested as part of a demobilization examination.  His self-reported history was negative for ear pain, ear drainage, ear surgery, or any known family history of hearing loss.  He reported exposure to noise from mortar fire, IED's, RPG's, small arms fire, and other extreme noises of combat.  The Veteran worked as a postal clerk following his active service with no significant occupational noise exposure and did not report any history of hunting or the use of firearms on a recreational basis.  He was diagnosed with subjective moderate tinnitus.  The examiner found that, since it was known tht the Veteran was exposed to extreme hazardous noise and he reported the onset of tinnitus following military noise exposure during his active duty, and it was known that such an exposure could result in tinnitus, it was his opinion that the Veteran's tinnitus was as likely as not caused by his active duty noise exposure.  

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board has determined, based upon the medical and satisfactory lay evidence set forth above, that the Veteran's current tinnitus was incurred during his active service.  As noted above, the Veteran's service information supports his reports of exposure to excessive noise during his active service.  The post service medical evidence of record reflects that the Veteran is currently diagnosed with tinnitus.  In addition, the August 2008 VA examiner found that the Veteran's tinnitus was as likely as not caused by his active duty noise exposure.   Moreover, due to the subjective nature of [tinnitus], the veteran, as a layperson is competent to testify as to his symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Therefore, the Board finds that, the preponderance of the evidence of record supports the Veteran's claim for service connection for tinnitus.  As such, service connection for tinnitus is warranted.  38 C.F.R. § 3.102 (2010).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Lewinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The issues of service connection for a stomach condition, service connection for a right eye condition, entitlement to a disability rating in excess of 10 percent for chronic lumbosacral strain and degenerative joint disease of the sacroiliac joints, entitlement to a disability rating in excess of 10 percent for degenerative disc disease of the cervical spine, entitlement to a compensable rating for hypertension, entitlement to service connection for the purposes of establishing eligibility for treatment, and entitlement to a compensable 10 percent rating for multiple non-compensable service connected conditions, are dismissed.

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is granted.  


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claims for service connection for pseudofolliculitis barbae, a psychiatric disorder, to include PTSD, anxiety disorder and memory loss, headaches, and a left shoulder condition as well as the issues of entitlement to an initial disability rating in excess of 10 percent for bursitis and chronic sprain of the left knee and entitlement to an initial compensable disability rating for gout of the bilateral feet with calcaneal spurs and bone spurs.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  

	1.  Pseudofolliculitis Barbae

During a December 2010 video conference hearing, the Veteran testified that he currently had pseudofolliculitis barbae which began during his active service when he noticed his skin began to be irritated after he was required to shave every day in service.  He reported that he probably noticed his skin changing during his active service while in Kuwait, just prior to going to Iraq.  The Veteran testified that skin changes included ingrown hairs which turned out to be something besides ingrown hairs, with itching, pustules, lesions and a rash.  

Service treatment reports do not reflect any findings or complaints related to a skin condition of the face during the Veteran's periods of active service.  

In an August 2008 VA examination, the Veteran reported that in 2006 he noticed bumps on the left and right side of his face while at Fort Benning, Georgia and he did not see any medics for such while on active duty and has not had seen any physician since his discharge from active duty.  He was diagnosed with a skin condition with obvious pseudofolliculitis barbae, involving less than five percent of his total exposed body surface.

VA outpatient treatment reports from July 2004 to September 2010 reflect that the Veteran was treated for and diagnosed with folliculitis and pseudofolliculitis in May 2010.  

In considering the Veteran's testimony of noticing itching bumps on his face during active service, his testimony of having these symptoms since his active service and the current diagnoses of folliculitis and pseudofolliculitis, the Board finds that a VA examination is necessary to obtain an opinion as to whether the Veteran's current pseudofolliculitis barbae is related to or was caused by his military service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).

	2.  Psychiatric Disorder, to Include PTSD, Anxiety Disorder and Memory Loss

During a December 2010 video conference hearing, the Veteran's agent argued that his claim for PTSD should be considered under the new regulation 38 C.F.R. § 3.304(f)(3) as he was stationed in Iraq as a postal clerk and subjected to countless mortar and rocket attacks.  The Veteran testified that he was in fear of injury from the rocket and mortar fire which were pretty close to him.  He also reported treatment at the VA hospital in Salem for PTSD for which he had been diagnosed some time after February 2009 and was prescribed medication for this condition.  Finally, the Veteran reported receiving current treatment for PTSD.  

The Veteran's DD form 214 from his second period of active service reflects that he was stationed in Iraq from February 2005 to January 2006 in an imminent danger pay area and was assigned to the postal command, with a military occupational specialty (MOS) of an administrative specialist.  Accordingly, these service department records are sufficient to verify that the Veteran served in a location that would involve "hostile military or terrorist activity."  See 38 C.F.R. § 3.304(f)(3) (2010) (new regulatory standards).

Service treatment reports do not reflect any findings or complaints related to a psychiatric condition during the Veteran's periods of active service.

In an August 2008 VA examination, the Veteran reported his military stressors included frequent mortar attacks, some of which landed on the roof of the building they were staying in, and a Sergeant he was acquainted with was killed when an IED exploded, though he did not directly witness it.  He also reported that this IED explosion was between 500 feet to a half mile away.  The Veteran stated that he had to shoot his weapon a few times during his active service.  The examiner noted there appeared to be rather vague descriptions and frequent inconsistencies in the descriptions of the experiences.  The Veteran was diagnosed with anxiety disorder, not otherwise specified (NOS) and alcohol dependence, in partial remission, per the Veteran's report.  The examiner found that the Veteran did not appear to meet the full PTSD criteria and that his descriptions of stressors were vague and conflicting.  

VA outpatient treatment reports from July 2004 to September 2010 reflect that the Veteran was treated for and diagnosed with alcohol dependence initially in July 2004 with subsequent treatment and diagnoses for alcohol abuse, depressive disorder NOS, anxiety disorder NOS, depressive disorder NOS versus substance induced mood disorder, rule out alcohol abuse, and rule out PTSD.  In April 2008, the Veteran's avoidance was noted as a possible symptom of PTSD, at which time he was diagnosed with rule out PTSD.  In March 2009, the Veteran was diagnosed with anxiety disorder, NOS, and alcohol dependence, reportedly in early remission, and the VA physician noted in the Veteran did not appear to meet the full criteria for PTSD.  

In considering the Veteran's statements concerning his account of experiencing mortar and rocket fire while stationed in Iraq during his active service, within the purview of the new standard of 38 C.F.R. § 3.304(f)(3), he should be scheduled for a VA psychiatric examination which takes into account the complete evidentiary picture and addresses the etiological basis for any current psychiatric disability, including PTSD, anxiety disorder and memory loss.

      3.  Headaches

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that his current headaches were related to his active service, specifically his second period of active duty.  In a December 2010 video conference hearing, the Veteran reported that while on active duty he had constant headaches on a daily basis and has continued to have them since that time.  His agent also testified that, while the Veteran's headaches were related to a cyst in the brain by a VA examiner, no one had addressed whether the cyst originated during the Veteran's active service.  

Service treatment reports do not reflect any findings or complaints related to headaches during the Veteran's periods of active service.  

VA outpatient treatment reports from July 2004 to September 2010 reflect that the Veteran complained of left hemi body pain including the face and head in May 2007 and June 2007.  A June 2007 magnetic resonance imaging report (MRI) of the brain reflected findings of right and left maxillary retention cysts, however, the Veteran was informed at this time that there was no structural abnormality or obvious reason for his left hemi body numbness and pain.  

An August 2008 VA examination revealed a diagnosis of headaches, more likely than not due to a cyst in each sinus, noted on an MRI of the brain.  The examiner found no evidence of any brain injury causing memory loss.  

In considering the Veteran's testimony of having constant headaches during active service, his testimony of having these symptoms since his active service, the June 2007 MRI findings revealing cysts in the maxillary sinuses within a year of the Veteran's discharge from active service, the current diagnosis of headaches, and the VA examiner's opinion that headaches were more likely than not due to a cyst in each sinus, the Board finds that a VA examination is necessary to obtain an opinion as to whether the Veteran's current headaches are related to or were caused by his military service, in particular, whether the cysts which the headaches have been related to originated during his active service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).

	4.  Left Shoulder Condition

During a December 2010 videoconference hearing, the Veteran and his agent testified that his left shoulder condition was associated with his service-connected cervical, thoracic and lumbar spine conditions and, as such, contended that the left shoulder is secondary to the Veteran's service-connected spinal conditions.  

Service treatment reports do not reflect any findings or complaints related to the left shoulder during the Veteran's periods of active service.  

VA outpatient treatment reports from July 2004 to September 2010 reflect that the Veteran complained of pain in the left arm in July 2006, numbness up the shoulder in May 2007, intermittent pain in the left hemi body in June 2007 and the VA medical records included left shoulder pain in the Veteran's problem list.  

In an August 2008 VA examination, the Veteran reported that he has numbness from the bottom of his left foot to his left shoulder which occurred 24 hours a day.  The diagnosis reflects a finding of negative left shoulder x-rays with normal function with pain and no disease or injury was found.  

In considering the Veteran is service-connected for lumbar spine and cervical spine disabilities, VA medical records showing treatment for left shoulder pain as early as July 2006 which was prior to the Veteran's separation from active service, and the testimony by the Veteran and his agent that the left shoulder is secondary to the Veteran's service-connected spinal conditions, the Board finds that a VA examination is necessary to determine whether the Veteran has a current left shoulder disability which was caused or aggravated by his service-connected cervical spine and lumbar spine disabilities.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).  

	5.  Left Knee and Gout of the Bilateral Feet with Calcaneal Spurs and Bone Spurs

The Board observes that, while a claim for a total disability rating based upon individual unemployability (TDIU) has been adjudicated by the RO as a separate freestanding claim in a February 2009 rating decision, in light of the recent case Rice v. Shinseki, 22 Vet. App. 447 (2009), entitlement to TDIU is properly considered as part of the determination of the appropriate disability ratings on appeal rather than as a separate claim.  In this regard, the Veteran claims higher ratings are warranted for his bursitis and chronic sprain of the left knee and for gout of the bilateral feet with calcaneal spurs and bone spurs and he has claimed unemployability specifically related to his service-connected conditions, of which, he is seeking the maximum benefit available with respect to the service-connected conditions on appeal.  

As such, the Board finds that entitlement to a TDIU, as due to the Veteran's service-connected bursitis and chronic sprain of the left knee and gout of the bilateral feet with calcaneal spurs and bone spurs is raised by the Veteran's statements and testimony throughout the duration of the appeal, as part of the Veteran's claims for an initial disability rating in excess of 10 percent for his bursitis and chronic sprain of the left knee and a compensable disability rating for gout of the bilateral feet with calcaneal spurs and bone spurs.  Thus, a claim for TDIU, pursuant to the provisions of 38 C.F.R. § 4.16(b), is considered in tandem with the Veteran's claims for an initial disability rating in excess of 10 percent for his bursitis and chronic sprain of the left knee and a compensable disability rating for gout of the bilateral feet with calcaneal spurs and bone spurs.  See id.  

The Board finds that, as the Veteran was last provided a VA examination in August 2008, approximately two and a half years ago and the testimony by the Veteran and his agent indicate that his left knee and gout of the bilateral feet have worsened since that time, and issue of extraschedular consideration under 4.16(b) in conjunction with these claims has been raised by the record, the Board finds that a current VA examination is necessary to adequately evaluate the claims.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95 (1995); see also 38 C.F.R. § 3.327 (a reexamination will be requested whenever there is a need to verify the current severity of a disability).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for a VA dermatology examination by an appropriate specialist to determine the current nature and etiology of his current pseudofolliculitis barbae.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  The examination is to include a review of the Veteran's history and current complaints, as well a comprehensive evaluation of his pseudofolliculitis barbae, and any tests deemed necessary.

The examiner is asked to offer an opinion addressing the following questions: 

a.  Does the Veteran currently have a skin condition of the face, to include pseudofolliculitis barbae?  If so, please specify the diagnosis (or diagnoses).  

b.  If the examiner finds the Veteran has a diagnosis of a skin condition of the face, to include pseudofolliculitis barbae, is it at least as likely as not (50 percent or greater probability):  (i) that such condition had its onset during the Veteran's periods of active duty from February 1979 to February 1982 and from November 2004 to September 2006; or, (ii) that such disorder was caused by any incident or event that occurred during such period, i.e. the Veteran's routine daily shaving during active service?

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against a causal relationship.

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  The report of the examination should be associated with the claims file.

2.  The RO/AMC should then schedule the Veteran for a VA psychiatric examination by an appropriate specialist to determine the current nature and etiology of any psychiatric disorder found to be present; and to determine if the Veteran meets the diagnostic criteria for PTSD, anxiety disorder or memory loss and, if so, whether such is linked to the Veteran's claimed in-service stressful event, i.e., (1) exposure to rocket and mortar attacks while stationed in Iraq, and (2) having a fellow service member and friend killed by an explosion, though he did not witness the incident.  (The examiner is to note that, with respect to the in-service stressor of exposure to rocket and mortar attacks while stationed in Iraq, the evidence of record is sufficient to verify that the Veteran served in a location that involved "hostile military or terrorist activity").  The examination report is to contain a notation that the examiner reviewed the claims file.  The psychiatric examination is to include a review of the Veteran's history and current complaints, as well as a comprehensive mental status evaluation and any tests deemed as necessary.

The examiner is asked to offer an opinion addressing the following questions:

a.  Does the Veteran meet the diagnostic criteria for PTSD as defined by the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders?  If so, is it at least as likely as not (50 percent or greater probability) that the Veteran's PTSD is causally linked to his claimed in-service stressful events, i.e., (1) exposure to rocket and mortar attacks while stationed in Iraq, and (2) having a fellow service member and friend killed by an explosion, though he did not witness the incident?  If so, is it at least as likely as not (50 percent or greater probability) that the Veteran's responses to either (or both) of the claimed in-service stressful events involved a state of fear, helplessness or horror?

b.  Has the Veteran developed an acquired psychiatric disorder other than PTSD, to include anxiety disorder or memory loss and; if so, please specify the diagnosis (or diagnoses).  Is it at least as likely as not (50 percent or greater probability) that any current diagnosis of a psychiatric disorder, other than PTSD, had its onset during service; was manifested within one year after the Veteran's discharge from service in September 2006; or, was such a disorder caused by any event or incident that occurred during service, to include (1) exposure to rocket and mortar attacks while stationed in Iraq, and (2) having a fellow service member and friend killed by an explosion, though he did not witness the incident?  

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against a causal relationship.

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  The report of the examination should be associated with the claims file.

3.  The RO/AMC should schedule the Veteran for a VA neurological examination by an appropriate specialist to determine the current nature and etiology of his current headaches.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file, to include:  (1) the June 2007 MRI findings revealing cysts in the maxillary sinuses within a year of the Veteran's discharge from active service; and (2) the August 2008 VA examiner's opinion regarding the Veteran's headache etiology.  The examination is to include a review of the Veteran's history and current complaints, as well a comprehensive evaluation of headaches, and any tests deemed necessary.

The examiner is asked to offer an opinion addressing the following questions: 

a.  Does the Veteran currently have a headache disability?  If so, please specify the diagnosis (or diagnoses).  

b.  If the examiner finds the Veteran has a diagnosis of a headache disability, is it at least as likely as not (50 percent or greater probability):  (i) that such condition had its onset during the Veteran's periods of active duty from February 1979 to February 1982 and from November 2004 to September 2006; or, (ii) that such disorder was caused by any incident or event that occurred during such period; or (iii) that the Veteran's cysts in the maxillary sinuses had their onset during his active service?

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against a causal relationship.

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  The report of the examination should be associated with the claims file.

4.  The RO/AMC should schedule the Veteran for a VA examination by an appropriate specialist to determine the current nature and etiology of his current left shoulder condition.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file, including:  (1) the Veteran's complaints of left arm pain in July 2006, just prior to his separation from active service; and (2) his contentions that his left shoulder may be secondary to his service-connected cervical or lumbar spine disabilities.  The examination is to include a review of the Veteran's history and current complaints, as well a comprehensive evaluation of the left shoulder, and any tests deemed necessary, to include an assessment of whether neurological testing may be necessary.

The examiner is asked to offer an opinion addressing the following questions: 

a.  Does the Veteran currently have a left shoulder condition?  If so, please specify the diagnosis (or diagnoses).  

b.  If the examiner finds the Veteran has a diagnosis of a headache disability, is it at least as likely as not (50 percent or greater probability):  (i) that such condition had its onset during the Veteran's periods of active duty from February 1979 to February 1982 and from November 2004 to September 2006; or, (ii) that such disorder is related to or was aggravated by the Veteran's service-connected cervical or lumbar spine disabilities?

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against a causal relationship.

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  The report of the examination should be associated with the claims file.

5.  The RO/AMC should schedule the Veteran for a VA orthopedic examination by an appropriate specialist, to determine the current nature and etiology of his current bursitis and chronic sprain of the left knee and gout of the bilateral feet with calcaneal spurs and bone spurs.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  

a.  The evaluation of the Veteran's left knee should consist of all necessary testing, to include range of motion and instability testing.  

b.  The evaluation of the Veteran's gout of the bilateral feet with calcaneal spurs and bone spurs should consist of all necessary testing.  

c.  The examiner is asked to comment on the degree of severity of: (1) bursitis and chronic sprain of the left knee, and (2) gout of the bilateral feet with calcaneal spurs and bone spurs and their affect on his employment and activities of daily living.  

d.  The examiner is also asked to specify whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected left knee or bilateral foot conditions, either separately or in conjunction. 

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  The report of the examination should be associated with the claims file.

6.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


